WISS, Judge
(concurring with reservation):
I concur with the majority opinion except for that minor portion that implies some relevance in the factual difference between this case and United States v. Turner, 33 MJ 40 (CMA 1991), relating to whether an effort to obstruct justice attempts to conceal the crime or merely to misdirect the focus of suspicion. 36 MJ at 445. It seems to me that, in either event, the elements of obstruction of justice in military jurisprudence, as set out in the majority opinion, could be met.